Allowable Subject Matter
Claims 1, 4-11,13-15,17-18, 23, and 36 are allowed.
The following is an examiner’s statement of reasons for allowance: During the prosecution of the claimed invention the limitations” a plurality of hair migration protrusions in a comb configuration extending outward from said agitator chamber and configured to contact said first and said second continuous rows of bristles and said first and said second sidewalls of said first and said second hair migration regions, wherein said first and said second continuous rows of bristles and said first and said second sidewalls of said first and said second hair migration regions are configured to migrate hair towards a collection area disposed within said central region of said agitator” fails to render the claimed invention obvious or anticipated. For instance, US20150289735 discloses a plurality of ribs 34 which come into contact with the brush element 12( Figs 5 and 7) , however fails to disclose “ a plurality of hair migration protrusions in a comb configuration extending outward from said agitator chamber and configured to contact said first and said second continuous rows of bristles and said first and said second sidewalls of said first and said second hair migration regions, wherein said first and said second continuous rows of bristles and said first and said second sidewalls of said first and said second hair migration regions are configured to migrate hair towards a collection area disposed within said central region of said agitator”. Further search and consideration has failed to render the claimed invention obvious or anticipated in light of prior art in record. Therefore for the reasons above the claim limitations of claims 1,4-11, 13-15, 17-18, 23, and 36 have been considered as containing allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arman Milanian/
Examiner
Art Unit 3723




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723